      Case 1:20-cv-08633-GHW Document 6 Filed 11/23/20 Page 1 of 1
                                                      USDC SDNY
                                                      DOCUMENT
                                                      ELECTRONICALLY FILED
                                                      DOC #:
UNITED STATES DISTRICT COURT
                                                      DATE FILED: 11/23/20
SOUTHERN DISTRICT OF NEW YORK

 TYRONE MASSEY,

                                Plaintiff,

                    -against-                                 1:20-cv-8633-GHW

                                                           ORDER OF SERVICE
 CAPTAIN HERNANDEZ; CITY OF NEW
 YORK,

                                Defendants.

GREGORY H. WOODS, United States District Judge:

       The Clerk of Court is directed to notify the New York City Department of Correction and

the New York City Law Department of this order. The Court requests that Captain Hernandez (a

New York City Department of Correction Captain assigned to the Manhattan Detention

Complex’s “9 South” unit on October 3, 2020, during the 3:00 p.m. to 11 p.m. tour of duty) and

the City of New York waive service of summonses.

SO ORDERED.

 Dated: November 22, 2020


                                                            GREGORY H. WOODS
                                                           United States District Judge
